Exhibit 10.2


Execution Version





OCI INDEMNIFICATION AGREEMENT

by and among

OCI ENTERPRISES INC.,

OCI RESOURCE PARTNERS LLC

and

OCI RESOURCES LP










--------------------------------------------------------------------------------



OCI INDEMNIFICATION AGREEMENT
This OCI INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into on, and
effective as of, October 23, 2015 (the “Effective Date”) by and among OCI
Enterprises Inc., a Delaware corporation (the “Sponsor”), OCI Resource Partners
LLC, a Delaware limited liability company (the “General Partner”), and OCI
Resources LP, a Delaware limited partnership (the “Partnership”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”
R E C I T A L S:
1.    On the IPO Closing Date, in connection with the closing of its initial
public offering, the Partnership entered into that certain Omnibus Agreement
(the “Omnibus Agreement”) among the Sponsor, the General Partner and the
Partnership, by which the parties agreed to (i) certain indemnification
obligations; (ii) certain general and administrative services and operation and
management services to be performed by the Sponsor Entities for and on behalf of
the Partnership Group, and the reimbursement obligations of the Partnership
related thereto; and (iii) the granting of a sublicense from the Sponsor to the
Partnership Group and the General Partner;
2.    Effective as of the Effective Date, Ciner Enterprises Inc. acquired all of
the issued and outstanding capital stock of OCI Chemical Corporation (the
“Acquisition”); and
3.    The Parties desire by their execution of this Agreement to amend and
restate, and rename, the Omnibus Agreement in its entirety as set forth herein
and have received prior approval of this Agreement from the Conflicts Committee
as required by Section 5.5 of the Omnibus Agreement.  
In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:
ARTICLE I
Definitions
1.1    Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
“Acquisition” is defined in the recitals to this Agreement.
“Common Units” is defined in the Partnership Agreement.
“Contribution Agreement” means that certain Contribution, Assignment and
Assumption Agreement, dated as of the IPO Closing Date, among OCI Wyoming Co.,
the Partnership, the General Partner, OCI Wyoming Holding Co. and OCI Chemical
Corporation, together with the additional conveyance documents and instruments
contemplated or referenced thereunder.

1



--------------------------------------------------------------------------------



“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of Voting Securities, by contract, or otherwise.
“Covered Environmental Losses” means any and all Losses (including, without
limitation, the costs and expenses associated with any Environmental Activity or
of any necessary environmental or toxic tort pre-trial, trial or appellate legal
or litigation work) to the extent arising out of:
(a)
any violation or correction of a violation of any Environmental Law related to
ownership or operation of the Partnership Assets;

(b)
any event, circumstance, action, omission, condition or matter that has an
adverse impact on the environment and is associated with or arising from the
ownership or operation of the Partnership Assets (including, without limitation,
the presence of Hazardous Substances at, on, under, about or migrating from the
Partnership Assets);

(c)
any exposure to or the presence or Release of Hazardous Substances at or arising
out of the ownership or operation of Partnership Assets (including at
non-Partnership Asset locations); and

(d)
the off-site storage, treatment, recycling, transportation, disposal or
arrangement for disposal (collectively “Off-Site Management”) of Hazardous
Substances generated by or used in the ownership or operation of the Partnership
Assets.

“Environmental Activity” means any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (whether active or passive), natural attenuation,
restoration, bioremediation, response, repair, cleanup or abatement that is
required by any Environmental Law, including, without limitation, the
establishment of institutional or engineering controls and the performance of or
participation in a supplemental environmental project in partial or whole
mitigation of a fine or penalty.
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, ordinances, judgments, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law applicable to the Partnership Assets and relating to (a) pollution or
protection of the environment or natural resources, (b) any Release or
threatened Release of, or any exposure of any Person or property to, any
Hazardous Substance and (c) the generation, manufacture, processing,
distribution, use, treatment, storage, transport or handling of any Hazardous
Substance, including, without limitation, the federal Comprehensive
Environmental Response, Compensation, and Liability Act, the Superfund
Amendments Reauthorization Act, the Resource Conservation and Recovery Act, the
Clean Air Act, the Federal Water Pollution Control Act, the Toxic Substances
Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act and other environmental conservation and protection
laws, each as amended through and existing on the IPO Closing Date.

2



--------------------------------------------------------------------------------



“Environmental Permits” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any Environmental Law.
“General Partner” is defined in the introduction to this Agreement.
“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as such term is defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, (b) petroleum, petroleum products, natural gas, crude oil, gasoline,
fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other petroleum
hydrocarbons, whether refined or unrefined, and (c) radioactive materials,
asbestos, whether in a friable or a non-friable condition, and polychlorinated
biphenyls.
“Indemnified Party” means either one or more members of the Partnership Group or
one or more Sponsor Entities, as the case may be, each in its capacity as a
party entitled to indemnification in accordance with Article III hereof.
“Indemnifying Party” means either one or more members of the Partnership Group
or the Sponsor, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article III hereof.
“License” means the license granted pursuant to Section 4.1 of the Omnibus
Agreement.
“IPO Closing Date” means September 18, 2013.
“Limited Partner” is defined in the Partnership Agreement.
“Losses” means, subject to the provisions of Section 3.5(e), all losses,
damages, liabilities, injuries, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs and expenses of any and every kind or
character (including, without limitation, court costs and reasonable attorneys’
and experts’ fees).
“Omnibus Agreement” is defined in the Recitals to this Agreement.
“Partnership” is defined in the introduction to this Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of OCI Resources LP, dated as of the IPO Closing Date, as
amended on May 2, 2014, and as same may be further amended from time to time, to
which reference is hereby made for all purposes of this Agreement.
“Partnership Assets” means the assets conveyed, contributed or otherwise
transferred, directly or indirectly (including through the transfer of equity
interests), or intended to be conveyed, contributed or otherwise transferred, to
the Partnership Group pursuant to the Contribution Agreement,

3



--------------------------------------------------------------------------------



including, without limitation, mining rights, mining and processing facilities
and equipment relating thereto, offices and related equipment and real estate.
“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.
“Party” and “Parties” are defined in the introduction to this Agreement.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, migrating, injecting, escaping, leaching, dumping or disposing into
the environment (including the abandonment or discarding of barrels, containers,
and other closed receptacles).
“Retained Assets” means the assets and investments owned by the Sponsor Entities
as of the IPO Closing Date that were not conveyed, contributed or otherwise
transferred to the Partnership Group pursuant to the Contribution Agreement or
otherwise; provided, however, that any Retained Asset shall cease to be a
Retained Asset upon its conveyance, contribution or transfer to the Partnership
Group after the date hereof.
“SAPA” means that certain Share and Asset Purchase Agreement, dated July 19,
2015, by and among OCI Enterprises Inc., Ciner Enterprises Inc. and Park Holding
A.S., as the same may be amended, modified, supplemented or waived from time to
time.
“Sponsor Entities” means the Sponsor and any Person Controlled, directly or
indirectly, by the Sponsor other than the General Partner or a member of the
Partnership Group; and “Sponsor Entity” means any of the Sponsor Entities.
“Sponsor” is defined in the introduction to this Agreement.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

4



--------------------------------------------------------------------------------



“Transition Expenses” means expenses of the General Partner and the Partnership
Group to the extent reasonably incurred in connection with the transition by the
General Partner and the Partnership Group to conduct operations under a new
sponsor subsequent to the Acquisition, including but not limited to, third party
costs relating to changing entity names and rebranding, and similar expenses to
the extent incurred as a result of the Acquisition during the twelve-month
period following the Effective Date, in each case, evidenced by written receipts
of such expense in form and substance reasonably acceptable to the Sponsor.
“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.
ARTICLE II    
Representations and Warranties
2.1    Representations and Warranties by the Sponsor. The Sponsor represents and
warrants that as of the Effective Date:
(a)    The Sponsor is not aware of any breach by the General Partner, the
Partnership, or the Sponsor of any provision of the Omnibus Agreement;
(b)    Except for those amounts due for services performed under Article III of
the Omnibus Agreement for the period beginning on June 1, 2015 and ending on the
Effective Date but subject in all respects to the agreed upon restrictions and
limitations on the payment of such amounts set forth in Section 5.16 of the
SAPA, the General Partner and the Partnership have fully paid all amounts due to
the Sponsor pursuant to the Omnibus Agreement (after giving effect to Section
5.16 of the SAPA); and
(c)    The Sponsor is not aware of any pending claims against the General
Partner and has no knowledge of any facts or circumstances that could or would
give rise to a claim (including, without limitation, any claim for
indemnification pursuant to Section 2.3 of the Omnibus Agreement as of the
Effective Date) against the General Partner or the Partnership.
2.2    Representations and Warranties by the General Partner and the
Partnership. Each of the General Partner and the Partnership represents and
warrants that as of the Effective Date:
(a)    It is not aware of any breach by either the General Partner or the
Partnership of any provision of the Omnibus Agreement; and
(b)    Except for those amounts due for services performed under Article III of
the Omnibus Agreement for the period beginning on June 1, 2015 and ending on the
Effective Date but subject in all respects to the agreed upon restrictions and
limitations on the payment of such amounts set forth in Section 5.16 of the
SAPA, the General Partner and the Partnership have fully paid all amounts due to
the Sponsor pursuant to the Omnibus Agreement (after giving effect to Section
5.16 of the SAPA).

5



--------------------------------------------------------------------------------



ARTICLE III    
Indemnification
3.1    Environmental Indemnification by Sponsor.
(c)    Subject to the provisions of Sections 3.4 and 3.5, the Sponsor shall
indemnify, defend and hold harmless the Partnership Group from and against any
Covered Environmental Losses suffered or incurred by the Partnership Group and
relating to the Partnership Assets to the extent that the event, action,
omission, violation, exposure, Release or Off-Site Management giving rise to
such Covered Environmental Losses occurred on or prior to the IPO Closing Date.
(d)    Notwithstanding the foregoing, in no event shall the Sponsor have any
indemnification obligations under this Agreement with respect to any claims
based on additions to or modifications of Environmental Laws enacted or
promulgated on or after the IPO Closing Date.
3.2    Additional Indemnification. In addition to and not in limitation of the
indemnification provided under Section 3.1(a), subject to the provisions of
Sections 3.4 and 3.5, the Sponsor shall indemnify, defend and hold harmless the
Partnership Group from and against any Losses suffered or incurred by the
Partnership Group and related to or arising out of or in connection with:
(a)    any failure of the Partnership Group to be the owner on the IPO Closing
Date of valid and indefeasible easement rights, rights-of-way, leasehold and/or
fee ownership interests in and to the lands on which any Partnership Assets are
located to the extent that such failure renders the Partnership Group liable to
a third party or unable to use or operate the Partnership Assets in
substantially the same manner as they were used or operated by the Sponsor
Entities immediately prior to the IPO Closing Date;
(b)    any failure of the Partnership Group to have on the IPO Closing Date any
consent, license or governmental permit or waiver necessary to allow the
Partnership Group to use or operate the Partnership Assets in substantially the
same manner that the Partnership Assets were used and operated by the Sponsor
Entities immediately prior to the IPO Closing Date;
(c)    any federal, state or local income tax liabilities attributable to the
ownership or operation of the Partnership Assets prior to the IPO Closing Date,
including (i) any income tax liabilities of the Sponsor Entities that may result
from the consummation of the formation transactions for the Partnership Group
and (ii) any income tax liabilities arising under Treasury Regulation Section
1.1502-6 and any similar provision of applicable state, local or foreign law, or
by contract, as successor, transferee or otherwise, and which income tax
liability is attributable to having been a member of any consolidated, combined
or unitary group prior to the IPO Closing Date;
(d)    the use of “OCI” as part of the Partnership’s or any of its Subsidiaries’
corporate name, company name or partnership name, as the case may be, and as a
trademark and service mark or as part of a trademark or service mark for such
entity’s products and services, or the possession or use of the License; and

6



--------------------------------------------------------------------------------



(e)    any event or condition associated with the Retained Assets, whether
occurring before, on or after the IPO Closing Date.
3.3    [Intentionally Omitted.]
3.4    Limitations Regarding Indemnification.
(a)    The indemnification obligations set forth in Sections 3.1(a), 3.2(a),
3.2(b) and 3.2(d) shall terminate on September 18, 2016, and the indemnification
obligation set forth in Section 3.2(c) shall terminate on the sixtieth (60th)
day after the termination of any applicable statute of limitations; provided,
however, that any such indemnification obligation with respect to a Loss shall
survive the time at which it would otherwise expire pursuant to this Section
3.4(a) if notice of such Loss is properly given to the Sponsor prior to such
time. The indemnification obligations set forth in Section 3.2(e) shall survive
indefinitely.
(b)    The aggregate liability of the Sponsor under Section 3.1(a) shall not
exceed $10,000,000.
(c)    No claims may be made against the Sponsor for indemnification pursuant to
Section 3.1(a) unless the aggregate dollar amount of the Losses suffered or
incurred by the Partnership Group exceeds $500,000, after which the Sponsor
shall be liable only for the amount of such claims in excess of $500,000,
subject to the limitations of Sections 3.4(a) and 3.4(b).
(d)    In no event shall the Sponsor be obligated to the Partnership Group under
Section 3.1(a) or Sections 3.2(a), 3.2(b), 3.2(c) or 3.2(d) for any Losses or
income tax liabilities to the extent (i) such Losses or liabilities are reserved
for in the Partnership Group’s financial statements as of December 31, 2012,
(ii) any insurance proceeds are realized by the Partnership Group, such
correlative benefit to be net of any incremental insurance premium that becomes
due and payable by the Partnership Group as a result of such claim, or (iii) any
amounts are recovered by the Partnership Group from third persons.
3.5    Indemnification Procedures.
(a)    The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Article III, it
shall provide notice thereof in writing to the Indemnifying Party, specifying
the nature of and specific basis for such claim; provided, however, that the
Indemnified Party shall not submit claims more frequently than once each
calendar quarter (or twice, in the case of the calendar quarter in which the
applicable indemnity coverage under this Agreement expires) unless such
Indemnified Party believes in good faith that such a delay in notice to the
Indemnifying Party would cause actual prejudice to the Indemnifying Party’s
ability to defend against the applicable claim. Notwithstanding anything in this
Article III to the contrary, a delay by the Indemnified Party in notifying the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
under this Article III, except to the extent that such failure shall have caused
actual prejudice to the Indemnifying Party’s ability to defend against the
applicable claim.

7



--------------------------------------------------------------------------------



(b)    The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
III, including, without limitation, the selection of counsel, the determination
of whether to appeal any decision of any court and the settlement of any such
matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the written consent of the Indemnified
Party unless it does not include any admission of fault, culpability or a
failure to act, by or on behalf of such Indemnified Party.
(c)    The Indemnified Party agrees to cooperate fully with the Indemnifying
Party with respect to all aspects of the defense of any claims covered by the
indemnification under this Article III, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party, at
no cost to the Indemnifying Party, of any employees of the Indemnified Party;
provided, however, that in connection therewith, the Indemnifying Party agrees
to use commercially reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all confidential files, records and other information
furnished by the Indemnified Party pursuant to this Section 3.5. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article III; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party reasonably informed as to the status of any such
defense, but the Indemnifying Party shall have the right to retain sole control
over such defense.
(d)    The date on which the Indemnifying Party receives notification of a claim
for indemnification shall determine whether such claim is timely made.
(e)    Notwithstanding anything herein to the contrary, in no event shall any
party’s indemnification obligation hereunder cover or include consequential,
indirect, incidental, punitive, exemplary, special or similar damages or lost
profits suffered by any other party entitled to indemnification under this
Agreement. The Indemnified Party hereby agrees to use commercially reasonable
efforts to realize any applicable insurance proceeds or amounts recoverable
under contractual indemnities; provided, however, that the costs and expenses
(including, without limitation, court costs and reasonable attorneys’ fees) of
the Indemnified Party in connection with such efforts shall be promptly
reimbursed by the Indemnifying Party.
(f)    To the extent that the Indemnifying Party has made any indemnification
payment hereunder in respect of a claim for which the Indemnified Parties have
asserted a related claim for insurance proceeds or under a contractual
indemnity, the Indemnifying Party shall be subrogated

8



--------------------------------------------------------------------------------



to the rights of the Indemnified Party to receive the proceeds of such insurance
or contractual indemnity.
3.6    Waiver and Release.
(a)    The Sponsor hereby waives and releases any and all breaches of the
provisions of the Omnibus Agreement by the General Partner or the Partnership
and any claim it may have against the General Partner or the Partnership
pursuant to the provisions of the Omnibus Agreement as of the Effective Date.
(b)    Each of the General Partner and Partnership hereby waives and releases
any and all breaches of the provisions of the Omnibus Agreement by the Sponsor
and any claim it may have against the Sponsor pursuant to the provisions of the
Omnibus Agreement as of the Effective Date; provided, that, for the avoidance of
doubt, nothing in this Section 3.6(b) shall limit or restrict (x) the
indemnification rights of the Partnership Group set forth in Article III of this
Agreement, or (y) the rights of the General Partner and the Partnership to
assert any claim against the Sponsor as a result of, in connection with, or
arising from any breach of or inaccuracy in any of the representations or
warranties made by the Sponsor in Article II of this Agreement.
ARTICLE IV    
Miscellaneous
4.1    Final Payment Under Omnibus Agreement. Until all amounts due to the
Sponsor Entities for services performed under Article III of the Omnibus
Agreement have been fully paid for the period beginning on June 1, 2015 and
ending on the Effective Date but subject in all respects to the agreed upon
restrictions and limitations on the payment of such amounts set forth in Section
5.16 of the SAPA, the provisions of Article III of the Omnibus Agreement shall
continue to govern with respect to reimbursements due to the Sponsor Entities
for services performed from June 1, 2015 to the Effective Date.
4.2    Choice of Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
Each Party hereby submits to the jurisdiction of the state and federal courts in
the State of New York and to venue in the state and federal courts in The City
of New York, New York.
4.3    Notice. All notices or requests or consents provided for by, or permitted
to be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postage-paid, and registered or certified with return receipt
requested or by delivering such notice in person, by overnight delivery service
or by facsimile to such Party. Notice given by personal delivery or mail shall
be effective upon actual receipt. Notice given by facsimile shall be effective
upon actual receipt if received during the recipient’s normal business hours or
at the beginning of the recipient’s next business day after receipt if not
received during the recipient’s normal business hours. All notices to be sent to
a Party pursuant to this Agreement shall be sent to or made at the address set
forth below or at such other address as such Party may stipulate to the other
Parties in the manner provided in this Section 4.3.

9



--------------------------------------------------------------------------------



If to the Sponsor Entities:
OCI Enterprises Inc.
Five Concourse Parkway
Suite 2500
Atlanta, Georgia 30328
Attn: General Counsel
Telephone: 412-375-2300
If to the Partnership Group:
Ciner Resources LP
c/o Ciner Resource Partners LLC, its General Partner
Five Concourse Parkway
Suite 2500
Atlanta, Georgia 30328
Attn: General Counsel
Telephone: 707-375-2300
4.4    Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein; provided, that the obligations of the Sponsor set forth herein
shall be in addition to the obligations of the Sponsor set forth in SAPA and
nothing in this Agreement shall in any way limit, modify or supersede the
obligations of the Sponsor under the SAPA (including without limitation the
indemnification obligations of the Sponsor pursuant to Article VIII thereof).
4.5    Termination of Agreement. This Agreement may be terminated only by
written agreement of all the Parties.
4.6    Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.
4.7    Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that the Partnership may make a collateral assignment
of this Agreement solely to secure working capital financing for the
Partnership.
4.8    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart hereof.

10



--------------------------------------------------------------------------------



4.9    Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
4.10    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
4.11    Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.
4.12    Post-Acquisition Expenses. Without limiting, modifying or superseding in
any way the Sponsor’s obligations under the SAPA (and in addition to such
obligations), the Sponsor shall pay (or reimburse the General Partner or the
Partnership if paid by such Person) for all Transition Expenses incurred by the
General Partner or the Partnership Group subsequent to the closing of the
Acquisition, provided however, that in no event shall the aggregate amount of
Transition Expenses payable or required to be paid by the Sponsor pursuant to
this Agreement exceed $400,000.



11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.
OCI ENTERPRISES INC.
By:     /s/Choungho Kim    
Name: Choungho Kim
Title: Chief Financial Officer
OCI RESOURCE PARTNERS LLC
By:     /s/Kirk H. Milling    
Name: Kirk H. Milling
Title: President and Chief Executive Officer
OCI RESOURCES LP
By: OCI RESOURCE PARTNERS LLC,
its general partner
By:     /s/Kirk H. Milling    
Name: Kirk H. Milling
Title: President and Chief Executive Officer







OCI Indemnification Agreement

